Per Curiam.
On July 26, 1983, this Court remanded the case of People v Harris, to the trial court for a hearing on the defendant’s claim that the 180-day rule was violated. MCL 780.131; MSA 28.969(1). People v Hill, 402 Mich 272; 262 NW2d 641 (1978). The trial court conducted its hearing and issued findings dated October 19, 1983. We retained jurisdiction and now review the 180-day issue in conjunction with the court’s findings. The defendant’s conviction and sentence for armed robbery, MCL 750.529; MSA 28.797, are vacated.
After reviewing the record, we conclude that docket congestion caused the delay in trying the defendant. This is an inadequate excuse for violating the 180-day rule. People v Moore, 96 Mich App 754; 293 NW2d 700 (1980). We are sympathetic to the plight of trial courts, which must try increasing numbers of cases with generally inadequate facilities. The trial judge indicated that a string of intervening trials pushed back this defendant’s trial date. We must note, however, that several of these cases were civil cases, in which a party’s constitutional and statutory rights to a speedy trial are not involved. The record does not disclose whether the intervening criminal cases were sufficient to have caused the violation of the 180-day rule.
*429Defense-generated delays, such as the motion for appointment of an investigator, occurred after 180 days had run from the date of arrest (and incarceration). They did not contribute to the delay which concerns us.
Because the delay here exceeded 180 days, the trial court lost jurisdiction to try this case.' MCL 780.133; MSA 28.969(3). Accordingly, we vacate the defendant’s conviction for armed robbery and the corresponding sentence of 6 to 15 years imprisonment.